Citation Nr: 1226419	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  03-35 806	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for kidney disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the Veteran's claim for service connection for diabetes mellitus.  

In addition, the Veteran appealed from a September 2003 rating decision which, in pertinent part, denied his claims for service connection for peripheral neuropathy, nephropathy (a kidney disorder), and a bilateral eye condition.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before a Decision Review Officer (DRO) at a February 2004 hearing.  In addition, he testified before an Acting Veterans Law Judge (AVLJ) at a July 2004 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file.  The Judge who conducted the July 2004 hearing is no longer employed at the Board.  The Veteran was informed of the Judge's departure in a March 2007 letter and offered the opportunity for a new hearing.  In March 2007 the Veteran indicated that he did not wish to have another hearing.

The Board denied the instant claims in a June 2007 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2009 Memorandum Decision, the Court vacated the Board's June 2007 decision with regard to the instant claims and remanded the matters for readjudication.  The Court also determined that the Veteran's appeal as to the denial of service connection for hepatitis C had been abandoned.  

The instant matters were remanded by the Board in June 2010.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1965 to December 1968. 

2.  On July 11, 2012, the Board was notified that the Veteran died in June 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO in Columbia, South Carolina, from which the claim originated.  


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


